                   Case 20-32021 Document 696 Filed in TXSB on 08/06/20 Page 1 of 3




                                                      Southern District of Texas

                                       In re Whiting Petroleum, Case No. 20-32021
                                                                                            Court ID (Court use only)_____________

                     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant
to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                                              Name of Transferor
Argo Partners                                                                   Bit Refinery LLC

Name and Address for notices and payments:                                      Court Record Address of Transferor
12 West 37th Street, 9th Floor                                                  (Court Use Only)
New York, NY 10018
Phone:(212) 643-5446
                                                                                Name & Current Address of Transferor
                                                                                Bit Refinery LLC
                                                                                POB 806
                                                                                Morrison, CO 80465
                                                                                Phone: (720) 874-9700 ext.100

                                                                                Court Claim #
                                                                                Sched F $26,730.00

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Matthew V. Binstock, CFA                                               Date: August 6, 2020
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                        ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security has been filed in the clerk's office of
this court as evidence of the transfer. Objections must be filed with the court within twenty (20) days of the mailing of this notice. If no objection
is timely received by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                                   ______________________________
                                                                                   CLERK OF THE COURT
                       Case 20-32021 Document 696 Filed in TXSB on 08/06/20 Page 2 of 3

                                                            ASSIGNMENT OF CLAIM
Bit Refinery LLC, having a mailing address at POB 806 , Morrison, CO 80465 ("Assignor"), in consideration of the sum of                                  (the "Purchase
Price"), or       of the Claim (the "Purchase Rate"), does hereby transfer to Argo Partners, which includes Argo Partners II LLC and Argo Partners Fund III LLC,
having an address at 12 West 37th Street, 9th Fl. New York, NY 10018 ("Assignee") all of Assignor's right, title and interest in and to claim or claims of Assignor,
as more specifically set forth (the "Claim") against Whiting Oil and Gas Corporation Case No. 20-32022, ("Debtor") Debtor in proceedings for reorganization (the
"Proceedings") in the United States Bankruptcy Court for the Southern District of Texas (the "Court"), jointly administered under Whiting Petroleum Case No. 20-
32021 in the currently outstanding amount of not less than $26,730.00 and all rights and benefits of Assignor relating to the Claim, including without limitation the
Proof of Claim identified below and Assignor's rights to receive all interest, penalties and fees, if any, which may be paid with respect to the Claim and all other
claims, causes of action against the Debtor, its affiliates, any guarantor or other third party and all cash, securities, instruments and other property which may be paid
or issued by Debtor in satisfaction of the Claim, together with voting and other rights and benefits arising from, under or relating to any of the foregoing. The Claim
is based on amounts owed to Assignor by Debtor as set forth below and this assignment shall be deemed an absolute and unconditional assignment of the Claim for
the purpose of collection and shall not be deemed to create a security interest. For the avoidance of doubt, the Claim shall include, without limitation, any and all
cure claims, reclamation claims and administrative priority claims that may arise out of the same underlying contracts or facts and circumstances that give rise to the
Claim.

The term "Proof of Claim" shall mean any and all proofs of claim that may be filed in respect of the Claim or any part thereof, whether formal or informal and
whether previously or hereafter filed (including without limitation, that certain proof of claim in the amount of $ , which has been duly and timely filed in the
Proceedings and which has not been revoked or superseded, a true and correct copy of which is annexed to this Assignment of Claim). For the avoidance of doubt, if
the Proof of Claim amount differs from the Claim amount set forth above, Assignee shall nevertheless be deemed the owner of the entire Proof of Claim subject to
the terms of this Agreement and shall be entitled to identify itself as owner of such Proof of Claim on the records of the Court.

Assignor further represents and warrants that: the amount of the Claim is not less than $26,730.00; the Claim in that amount is valid and enforceable; no objection to
the Claim exists; the Claim is listed by the Debtor on its schedule of liabilities as amended to date ("Schedule") as such; no consent, approval, filing or corporate,
partnership or other action is required as a condition to, or otherwise in connection with, the execution, delivery and performance of this Agreement by Assignor,
this Agreement has been duly authorized, executed and delivered by Assignor and Assignor has the requisite power and authority to execute, deliver and perform
this Agreement; this Agreement constitutes the valid, legal and binding agreement of Assignor, enforceable against Assignor in accordance with its terms; no
payment or other distribution has been received by Assignor, or by any third party on behalf of Assignor, in full or partial satisfaction of, or in connection with the
Claim; Assignor has not engaged in any acts, conduct or omissions that might result in Assignee receiving in respect of the Claim proportionately less payments or
distributions or less favorable treatment per dollar of claim than other unsecured creditors; the Claim is not subject to any factoring agreement; Assignor has not
previously assigned, sold or pledged the Claim to any third party, in whole or in part; Assignor owns and has title to the Claim free of any and all liens, security
interests or encumbrances of any kind or nature whatsoever; and it is not subject to any offset, defenses or subordination that have been or may be asserted by or on
behalf of Debtor or any other party to reduce the amount of the Claim or to impair its value. Assignor agrees to indemnify Assignee from all losses, damages and
liabilities, including attorneys fees and expenses, which result from Assignor's breach of any representation, warranty or covenant set forth herein, or from any
action, proceedings, objection or investigation relating to any attempt or threatened attempt to avoid, disallow, reduce, subordinate or otherwise impair the Claim or
otherwise delay payments or distributions in respect of the Claim. Neither party hereto assumes or shall be responsible for any obligations or liabilities of the other
party related to or in connection with this Assignment of Claim.

Assignor is aware that the above Purchase Price may differ from the amount ultimately distributed in the Proceedings with respect to the Claim and that such
amount may not be absolutely determined until entry of a final order confirming a plan of reorganization. Assignor acknowledges that, except as set forth in this
Assignment, neither Assignee nor any agent or representative of Assignee has made any representation whatsoever to Assignor regarding the status of the
Proceedings, the condition of Debtor (financial or otherwise) or any other matter relating to the Proceedings, the Debtor or the Claim. Assignor represents that it has
adequate information concerning the business and financial condition of Debtor and the status of the Proceedings to make an informed decision regarding the sale of
the Claim and that it has independently and without reliance on Assignee, and based on such information as Assignor has deemed appropriate (including
information available from the files of the Court in the Proceedings), made its own analysis and decision to enter into this Assignment of Claim.

Assignee assumes all of the recovery risk in terms of the amount paid on the Claim. Assignee does not, however, assume the risk that all or any part of the Claim
may become, becomes, or is disallowed, avoided, reduced, disputed, objected to or otherwise impaired in any way (any of the occurrences or conditions described is
referenced herein singularly and/or collectively as an "Impairment"). In the event of Impairment, Assignor agrees to immediately refund an amount equal to the
portion of the Claim Amount subject to the Impairment multiplied by the Purchase Rate.

In the event the Claim is ultimately allowed in an amount in excess of the amount purchased herein, Assignor is hereby deemed to sell to Assignee, and Assignee
hereby agrees to purchase, the balance of said Claim at the same percentage of claim paid herein not to exceed twice the Claim amount specified above. Assignee
shall remit such payment to Assignor upon Assignee's satisfaction in its sole discretion that the Claim has been allowed in the higher amount and that neither the
Claim nor distributions thereon is subject to any potential objection or reduction by the Debtor.

Assignor hereby irrevocably appoints Assignee as its true and lawful attorney and authorizes Assignee to act in Assignor's stead, to demand, sue for, compromise
and recover all such amounts as now are, or may hereafter become, due and payable for or on account of the Claim herein assigned. Assignor grants unto Assignee
full authority to do all things necessary to enforce the claim and its rights thereunder pursuant to this Assignment of Claim. Assignor agrees that the powers granted
by this paragraph are discretionary in nature and that Assignee may exercise or decline to exercise such powers at Assignee's sole option. Assignee shall have no
obligation to take any action to prove or defend the Claim's validity or amount in the Proceedings. Assignor agrees to take such further action, at its own expense, as
may be necessary or desirable to effect the assignment of the Claim and any payments or distributions on account of the Claim to Assignee including, without
limitation, the execution of appropriate transfer powers, corporate resolutions and consents.

Assignor agrees to forward to Assignee all notices received from Debtor, the Court or any third party with respect to the Claim assigned herein and to vote the
Claim, and to take such other action with respect to the Claim in the Proceedings, as Assignee may from time to time request. Assignor further agrees that any
distribution received by Assignor on account of the Claim, whether in the form of cash, securities, instrument or any other property, shall constitute property of
Assignee to which Assignee has an absolute right, and that Assignor will hold such property in trust and will, at its own expense, promptly (but not later than 5
business days after receipt thereof) deliver to Assignee any such property in the same form received, together with any endorsements or documents necessary to
                       Case 20-32021 Document 696 Filed in TXSB on 08/06/20 Page 3 of 3
transfer such property to Assignee. The terms of this Assignment of Claim shall be binding upon, and shall inure to the benefit of and be enforceable by Assignor,
Assignee and their respective successors and assigns.

Assignor hereby acknowledges that Assignee may at any time reassign the Claim, together with all right, title and interest of Assignee in and to this Assignment of
Claim. All representations, warranties, indemnities and agreements made herein shall survive the execution and delivery of this Assignment of Claim and any such
re-assignment. This Assignment of Claim may be executed in counterparts and all such counterparts taken together shall be deemed to constitute a single agreement.

This Assignment of Claim shall be governed by and construed in accordance with the laws of the State of New York. Any action arising under or relating to this
Assignment of Claim may be brought in any State or Federal court located in the State of New York, and Assignor consents to and confers personal jurisdiction over
Assignor by such court or courts and agrees that service of process may be upon Assignor by mailing a copy of said process to Assignor at the address set forth in
this Assignment of Claim, and in any action hereunder Assignor waives the right to demand a trial by jury.

                                                                   CONSENT AND WAIVER

Assignor hereby acknowledges and consents to all of the terms set forth in this Assignment of Claim and hereby waives its right to raise any objections thereto and
its right to receive notice pursuant to Rule 3001 of the Rules of Bankruptcy Procedure.

                                                                         30
IN WITNESS WHEREOF, the undersigned Assignor hereunto sets its hand this _________         July
                                                                                   day of ______________ 2020.

ATTEST:

By:__________________________                              720-874-9700
                                                           __________________________
Signature                                                  Telephone #

Tom Nats
__________________________                                 __________________________                            legal@bitrefinery.com
                                                                                                                 __________________________
Print Name/Title                                           Fax #                                                 E-mail
Bit Refinery LLC


                                                                         6th
IN WITNESS WHEREOF, the undersigned Assignee hereunto sets its hand this _________         August
                                                                                   day of ______________ 2020.
ATTEST:

By:_________________________
Matthew V. Binstock, CFA
Argo Partners
(212) 643-5446
(212)-643-6401 Fax
Jonathan Fam
